DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/22 has been entered.
Claims 1-61, 85 have been cancelled.  Claims 62-84, 86-94 are pending.  Claims 62-83 have been withdrawn.  Claim 84 has been amended.  Claims 84, 86-94 are examined herein.
Applicant’s amendments have rendered all of the rejections of the last Office Action moot, therefore hereby withdrawn.  
A new species for the clemizole analog of formula I will now be selected for further examination.  Claims 86-88 are withdrawn for being drawn to a non-elected species.  Claims 84, 89-94 are examined herein. 
The following new rejection will now apply.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 84, 89-94 are rejected under 35 U.S.C. 103 as being unpatentable over Egle et al. (US Patent Application 2009/0192169, of record) in view of Breslav et al. (US Patent Application 2009/0176865 A1, of record).
The instant claims are directed to a pharmaceutical composition comprising one or more of clemizole, clemizole salt thereof, or a clemizole analog of formula I, and an anti-epilepsy drug, wherein the composition does not include another active compound for treating epilepsy.
Egle et al. teach the use of a compound of formula I for the treatment of neurological and psychiatric disorders associated with glutamate dysfunction (claim 1), wherein a preferred disorder is epilepsy (paragraph 105, claims 6, 8, 17, 20).  Egle et al. teaches that R1 is alkyl, R2 is hydrogen, D is alkylene, L is a bond, R3 is hydrogen, R4 is hydrogen (claim 1).  The A-B ring is taught to be a 4- to 8-membered ring, and is exemplified as a pyrrolidine in Examples 1.31 and 1.32 on page 39.  Therefore, Egle et al. teach the following structure:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Solid or liquid pharmaceutical carriers, such as a magnesium carbonate, magnesium stearate, talc, sugar or lactose, in the form of a tablet, are taught.  Liquid forms include solutions, suspensions, and emulsions (paragraphs 0093-0100).  Solvents are taught to be water, ethanol, and the like (paragraph 0060).  
However, Egle et al. fail to disclose an anti-epilepsy drug.  
Breslav et al. teach a pharmaceutical composition comprising novel sulfamide derivatives as a co-therapy with one or more anticonvulsants and/or anti-epileptic agents for the method of treating epilepsy (abstract).  A preferred anti-epileptic agent is clobazam (paragraphs 0048, 0058-0059, claims 13-14).  The composition may be a liquid, such as suspensions or solutions, or solids, such as powders, capsules, or tablets, and contain suitable carriers and additives, such as water, preservatives, binders, glycols, flavoring agents, sugars (paragraph 0063), starch, lactose, talc, magnesium stearate, gums, cellulose (paragraph 0065), sesame oil, peanut oil, or gelatin (paragraph 0066).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined the pharmaceutical composition comprising the compound taught by Egle et al., with the pharmaceutical composition comprising clobazam, as taught by Breslav et al.
A person of ordinary skill in the art would have been motivated to combine the two pharmaceutical compositions because both are individually taught to be useful for treating epilepsy.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating epilepsy by administering a pharmaceutical composition comprising the compound taught by Egle et al. in combination with clobazam because of the therapeutically additive effect of combining two known active agents for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627